DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10, 13, and 14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claim 1.  Claim 1 recites the limitation “has been terminated by the halogen in the second process” in the fourth paragraph of the claim language.
However, applicant’s claimed second process only requires a second process of adsorbing a halogen element on the surface to be processed of the workpiece.
The third process appears to be an optional step as the third process is only required to form the film on the surface of the processed workpiece that has been terminated by the halogen element in the second process but the second process only requires adsorbing a halogen element on the surface to be processed of the workpiece.

Claims 2-10, 13, and 14 are rejected for dependence upon a 112(b) rejected instance claim.

Regarding claim 1.  Claim 1 recites the limitation “which has been terminated by the halogen in the second process” in the fourth paragraph of the claim language.
There is insufficient antecedent basis for this limitation in the claim.
Claims 2-10, 13, and 14 are rejected for dependence upon a 112(b) rejected instance claim.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-10, 13, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Takagi et al (U.S. 2016/0071728, and further in view of Bajaj et al (U.S. 2017/0316946).

Regarding claim 1. Takagi et al discloses a method of forming a silicon film, a germanium film, or a silicon germanium film on a surface to be processed of a workpiece having single crystalline silicon, single crystalline germanium, or single crystalline silicon germanium as the surface to be processed ([0010], i.e. crystallized Si film, the crystallized Ge film or the crystallized SiGe film is grown on a single-crystallized Si, a single-crystallized Ge or single-crystallized SiGe substrate), the method comprising:
a first process of accommodating the workpiece (FIG. 8, item 1) in a processing container (FIG. 8, item 100);
a second process ([0030], i.e. a wet cleaning (also referred to as a wet etching) using a hydrogen-containing substance (e.g., a dilute hydrofluoric acid (DHF))) on the 
a third process of forming an amorphous silicon film, an amorphous germanium film, or an amorphous silicon germanium film on the surface to be processed of the workpiece by supplying a source gas ([ABSTRACT], i.e. supplying a source gas into the processing chamber to form an amorphous film on the surface to be processed of the workpiece) for forming a silicon film (FIG. 2D, item 4), a germanium film, or a silicon germanium film to the workpiece (FIG. 2D, item 1).
Takagi et al fails to explicitly disclose adsorbing halogen on the surface to be processed, and which has been terminated by the halogen element in the second process.
However, Bajaj et la teaches adsorbing halogen on the surface to be processed (Figs 2A-2C) the surface to be processed on the workpiece which has been terminated by the halogen element in the second process ([0023], i.e. halogen-termination of surfaces of the silicon material 200 that are exposed to the halogen-containing gas 204. In some embodiments, the halogen-containing gas is a chlorine-containing gas having a sufficient amount of chlorine to result in chlorine-termination of surfaces of the silicon material 200 that are exposed to the chlorine-containing gas. Examples of suitable chlorine-containing gases 204 include, without limitation, chlorine (Cl.sub.2), hydrogen chloride (HCl), boron trichloride (BCl.sub.3), and silicon tetrachloride (SiCl.sub.4). In some embodiments, the halogen-containing gas is a bromine-containing gas. Examples of suitable bromine-containing gases are bromine (Br2), hydrogen bromide (HBr), boron tribromide (BBr3), bromotrichloromethane (BrCCl3), and bromotrifluoromethane 
It would have been obvious to one having ordinary skill in the art of semiconductors before the effective filing date of the claimed invention to have combined the method of forming a silicon film, a germanium film, or a silicon germanium film on a surface to be processed of a workpiece having single crystalline silicon, single crystalline germanium, or single crystalline silicon germanium as the surface to be processed as disclosed in Takagi et al with the adsorbing halogen on the surface to be processed, and which has been terminated by the halogen element in the second process as disclosed by Bajaj et al.  The use of halogen-termination of surfaces of the silicon material that are exposed to the halogen-containing gas in Bajaj et al provides for a method of chemically etching a silicon material that advantageously avoids the use of a plasma in order to selectively etch a silicon material over a silicon oxide material to prevent damage and undesirable modification to underlying layers and structures (Bajaj et al, [0003],[0015]).

Regarding claim 2. Takagi et al in view of Bajaj et al discloses all the limitations of the method of Claim 1 above.
Bajaj et al further discloses wherein the halogen element in the second process is at least one selected from a group consisting of Cl, F, Br, and I ([0023], i.e. halogen-termination of surfaces of the silicon material 200 that are exposed to the halogen-

Regarding claim 3. Takagi et al in view of Bajaj et al discloses all the limitations of the method of Claim 1 above.
Bajaj et al further discloses wherein the second process includes supplying a halogen element-containing gas to the workpiece ([0023], i.e. halogen-termination of surfaces of the silicon material 200 that are exposed to the halogen-containing gas 204. In some embodiments, the halogen-containing gas is a chlorine-containing gas having a sufficient amount of chlorine to result in chlorine-termination of surfaces of the silicon material 200 that are exposed to the chlorine-containing gas. Examples of suitable chlorine-containing gases 204 include, without limitation, chlorine (Cl.sub.2), hydrogen 

Regarding claim 4.  Takagi et al in view of Bajaj et al discloses all the limitations of the method of Claim 3 above.
Bajaj et al further discloses wherein the halogen element-containing gas is selected from a group consisting of Ch gas, HC1 gas, HBr gas, Br2 gas, HI gas, I2 gas, CIF3 gas, and F2 gas ([0023], i.e. In some embodiments, the halogen-containing gas is a chlorine-containing gas having a sufficient amount of chlorine to result in chlorine-termination of surfaces of the silicon material 200 that are exposed to the chlorine-containing gas. Examples of suitable chlorine-containing gases 204 include, without limitation, chlorine (Cl.sub.2), hydrogen chloride (HCl), boron trichloride (BCl.sub.3), and silicon tetrachloride (SiCl.sub.4). In some embodiments, the halogen-containing gas is a bromine-containing gas. Examples of suitable bromine-containing gases are bromine (Br2), hydrogen bromide (HBr), boron tribromide (BBr3), bromotrichloromethane (BrCCl3), and bromotrifluoromethane (CF3Br). In some embodiments, the halogen-containing gas is a fluorine-containing gas. Examples of suitable fluorine-containing 

Regarding claim 5. Takagi et al in view of Bajaj et al discloses all the limitations of the method of Claim 1 above.
Takagi et al further discloses further comprising prior to the second process, a fourth process of removing an oxide film from the surface to be processed ([0030], workpiece ([0030], i.e. a chemical oxide removal (COR) process using both an ammonia (NH.sub.3) gas and a hydrofluoric acid (HF) gas).

Regarding claim 6. Takagi et al in view of Bajaj et al discloses all the limitations of the method of Claim 5 above.
Takagi et al further discloses wherein the fourth process is performed using a substance containing hydrogen ([0030], i.e. a chemical oxide removal (COR) process using both an ammonia (NH.sub.3) gas and a hydrofluoric acid (HF) gas),

Regarding claim 7. Takagi et al in view of Bajaj et al discloses all the limitations of the method of Claim 6 above.
Takagi et al further discloses wherein the fourth process is performed by a chemical oxide film removal process using ammonia gas and hydrogen fluoride gas workpiece ([0030], i.e. a chemical oxide removal (COR) process using both an ammonia (NH.sub.3) gas and a hydrofluoric acid (HF) gas))

Regarding claim 8. Takagi et al in view of Bajaj et al discloses all the limitations of the method of Claim 1 above.
Takagi et al further discloses further comprising after the third process, a fifth process of crystallizing the amorphous silicon film, the amorphous germanium film, or the amorphous silicon germanium film ([0061], i.e. the silicon film forming method of the first embodiment of the present disclosure, the crystallization Suppressing process is performed on the surface to be processed of the single-crystallized Si, and Subsequently, the amorphous Si film 4 is formed on the surface to be processed of the single-crystallized Si. Thus, it is possible to Suppress irregularities such as the facets from being generated on the Surface to be processed when the amorphous Si film 4 is crystallized).

Regarding claim 9. Takagi et al in view of Bajaj et al discloses all the limitations of the method of Claim 8 above.
Takagi et al further discloses wherein the fifth process is performed through vacuum evacuation ([0060], i.e. the solid-phase epitaxial growth process may be performed in a hydrogen gas atmosphere or a state in which an interior of the processing chamber of the film forming apparatus is vacuumed) or an annealing process.

Regarding claim 10. Takagi et al in view of Bajaj et al discloses all the limitations of the method of Claim 8 above.


Regarding claim 13. Takagi et al in view of Bajaj et al discloses all the limitations of the method of Claim 1 above.
Bajaj et al further discloses wherein the second process is performed at a temperature falling in a range of 50 to 400 degrees C. ([0022], i.e. during exposure of the silicon material 200 to the halogen-containing gas 204, the substrate 202 is at a temperature of greater than about 25 degrees Celsius, for example about 25 degrees Celsius to about 175 degrees Celsius).
In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  “[A] prior art reference that discloses a range encompassing a somewhat narrower claimed range is sufficient to establish a prima facie case of obviousness." In re Peterson, 315 F.3d 1325, 1330, 65 USPQ2d 1379, 1382-83 (Fed. Cir. 2003).  See MPEP § 2144.05, Obviousness of Ranges.
It would have been obvious to one having ordinary skill in the art of semiconductors before the effective filing date of the claimed invention to have combined the method of forming a silicon film, a germanium film, or a silicon germanium film on a surface to be processed of a workpiece having single crystalline silicon, single 

Regarding claim 14. Takagi et al in view of Bajaj et al discloses all the limitations of the method of Claim 1 above.
Bajaj et al further discloses wherein the second process is performed at a pressure falling in a range of 1.33 to 666.6 Pa. ([0022], i.e. during exposure of the silicon material 200 to the halogen-containing gas 204, the pressure of the substrate processing chamber is up to about 500 millitorr).
It would have been obvious to one having ordinary skill in the art of semiconductors before the effective filing date of the claimed invention to have combined the method of forming a silicon film, a germanium film, or a silicon germanium film on a surface to be processed of a workpiece having single crystalline silicon, single crystalline germanium, or single crystalline silicon germanium as the surface to be processed as disclosed in Takagi et al with the wherein the second process is performed at a pressure falling in a range of 1.33 to 666.6 Pa as disclosed by Bajaj et .

Response to Arguments
Applicant's arguments filed October 23, 2020 have been fully considered but they are not persuasive. 

Regarding 102 rejection of claim 1 with Takagi.  Applicant argues
Applicant submits that the other cited reference, Takagi, also fails to disclose the
second process and the third process of amended Claim 1. First, Takagi discloses that "i.e. a
wet cleaning (also referred to as a wet etching) using a hydrogen-containing substrate (e.g., a
dilute hydrofluoric acid (DHF)) on the surface to be processed of the workpiece" (see paragraph [0030]), and the Examiner alleges that the above disclosure is comparable to the second process in previous Claim 1. The wet cleaning using DHF disclosed in Takagi, however, is a process of removing residue and foreign substances like unremoved oxide film and particles from the substrate. According to paragraph [0030], Takagi describes the wet cleaning as a wet cleaning (also referred to as a wet etching) using a hydrogen containing substance (e.g., a dilute hydrofluoric acid (DHF)) adapted to remove the native oxide film 2 and a chemical oxide removal (COR) process using both an ammonia (NH) gas and a hydrofluoric acid (HF) gas. Takagi also describes that the single-crystallized Si is exposed from the surface to be processed of the wafer 1. Therefore, Takagi's wet cleaning using the hydrogen-containing substrate does not cause the adsorption of the halogen element on the surface, but causes the exposure of the surface of the wafer, which is to be processed. By contrary, amended Claim 1 requires the second process of adsorbing the halogen element on the surface to be processed of the workpiece. Thus, Takagi is silent on the second process of amended Claim 1. Further, Takagi neither discloses nor suggest any feature regarding the third process of amended Claim .1

Applicant is arguing that the HF in Takagi is not a halogen element in the absorbing a halogen element of the second process on the hydrogen containing surface, nor the third process.

Furthermore, Bajaj et al discloses HF as a halogen containing element and Bajaj et al further discloses which is has been terminated by the halogen element in the second process. Bajaj et al also teaches a halogen element is the absorbing a halogen element of the second process on the hydrogen containing surface.
Bajaj teaches (figs. 2A-2C) treating an amorphous film 200 with halogen containing gas 204, thus making amorphous Si layer 200 with halogen terminated surface.  This can be equated to the Claimed second process of “adsorbing halogen on the surface to be processed”, wherein the surface is terminated by the halogen element in the second process.
 Applicant is completely silent with regards to Bajaj et al.
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Applicant’s arguments are no persuasive.

Applicant’s further arguments are not persuasive for the reasons given above.

Conclusion
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT E BAUMAN whose telephone number is (469)295-9045.  The examiner can normally be reached on M-F, 9-5 CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ken Parker can be reached on 571-272-2298.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/S.E.B./Examiner, Art Unit 2815     

/NILUFA RAHIM/Primary Examiner, Art Unit 2893